DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paraskevas (Pat. No.: US 10,399,492).

Regarding claim 1, Paraskevas teaches a vehicle seat (Fig. 5, vehicle seat 200), comprising: 
a pressure sensor capable of measuring a pressure distribution on a surface of the vehicle seat (Fig. 6, pressure sensor 605, Col. 8 line 35-40, “The system 600 also includes one or more pressure sensors 605 that are part of the seat assembly 200 that facilitate measuring pressure applied by a driver seated on the seat assembly 200. In one or more examples, the pressure sensors are massagers embedded in the seat assembly 200.”); 
a plurality of actuators provided in the vehicle seat (Fig. 5, actuators 500); and 
a controller (fig. 6, controller 650) that controls vibrations generated by the plurality of actuators based on the pressure distribution output by the pressure sensor (Fig. 5, Fig. 7, Col. 6 line 26-41, “FIG. 5 depicts an example seat assembly with multiple haptic actuators in the array 500 that is part of the haptic alert system. The actuators in the array 500 are configured and calibrated based on a user footprint as described herein. The seat assembly 200 includes the haptic alert device 120, which includes an array of actuators 500 among which, a first set of actuators 510 are active and a second set of actuators 520 are inactive. The user customization units 124 determines which actuators to activate and which ones to deactivate based on a user footprint 530. In one or more examples, the user identification unit 126 determines the user footprint 530 and the actuators to be activated/deactivated are determined based on a boundary of the footprint 530. The actuators 510 that fall within the boundary of the footprint are activated and the actuators 520 that are outside the boundary are deactivated.”. The controller activates the actuators based on the user’s footprint or weight distribution on the seat).  

Regarding claim 4, Paraskevas teaches the vehicle seat according to claim 1, wherein the controller controls the vibrations of the plurality of actuators based on a warning signal from outside the vehicle seat (Col. 3 line 44-54, “During operation and as also discussed in greater detail herein, the control module 130 receives input signals from the collision avoidance module 110. The control module 130 evaluates the input signals and, as appropriate, operates the haptic alert device 120 and/or other alert devices to alert the driver based on the condition indicated by the received input signals. For example, the driver alert system 100 may function to alert the driver of a collision condition such that avoidance maneuvers (e.g., braking and/or steering) and/or automatic crash mitigation responses (e.g., braking and/or steering) may be initiated.”).  

Regarding claim 5, Paraskevas teaches the vehicle seat according to claim 4, wherein the controller controls at least one of a frequency or a strength of each of the vibrations of the plurality of actuators based on a type of the warning signal (Col. 8, line 45-54, “The haptic controller 650 commands the actuators in the array 500 based on the user footprint 530 and the alert to be provided to create the haptic feedback felt by the driver of the vehicle 10. The haptic feedback created by the haptic pulses indicates the type of alert, e.g., the nature of the collision condition. The haptic controller 650 determines the appropriate voltage and determines, for example, a pulse width modulation (PWM) pattern of “on” periods where voltage is provided to the actuators and “off” periods where no voltage is provided to the actuators.”. The alert frequency indicates the type of alert).  

Regarding claim 8, Paraskevas teaches the vehicle seat according to claim 1, wherein when a pressure width of the pressure distribution changes more than a third threshold within a third period, the controller controls the actuator with at least one of a frequency or a strength to reduce fatigue (Fig. 5, shows the pressure distribution or footprint has a width of more than 0).

Regarding claim 10, Paraskevas teaches the vehicle seat according to claim 1, wherein the controller measures the pressure distribution based on an integrated pressure value during a predetermined measurement period at each coordinate point determined by a resolution of the pressure distribution of the pressure sensor (Fig. 7, Steps 712-714. The vehicle computes weight distribution based on measurements obtained from each sensor.).  

Regarding claim 17, Paraskevas teaches the vehicle seat according to claim 8, wherein the third period is a period in which it is possible to determine that a sitting driver has reseated (Col. 8 line 35-38, “The system 600 also includes one or more pressure sensors 605 that are part of the seat assembly 200 that facilitate measuring pressure applied by a driver seated on the seat assembly 200.”. The vehicle determines the driver is sitting on the seat based on the measurements of the pressure sensors when the driver is sitting for the first time or a second time).  

Regarding claim 18, Paraskevas teaches the vehicle seat according to claim 1, wherein the pressure sensor and the plurality of actuators are provided in each of a seat cushion and a seat back of the vehicle seat (Fig. 5- Fig. 6 and Col. 8 line 31-40, “FIG. 6 depicts a block diagram of a haptic alert device customization system according to one or more embodiments. The haptic alert device customization system 600 includes, among other components, the array of actuators 500 in the seat assembly 200. The system 600 also includes one or more pressure sensors 605 that are part of the seat assembly 200 that facilitate measuring pressure applied by a driver seated on the seat assembly 200. In one or more examples, the pressure sensors are massagers embedded in the seat assembly 200.”).

Regarding claim 19, recites a claim scope that is similar to claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a method for controlling a vehicle seat of claim 1. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paraskevas (Pat. No.: US 10,399,492) in view of ARIYOSHI (JP 2011-164825 A) provided in the IDS.

Regarding claim 6, Paraskevas teaches the vehicle seat according to claim 1, but fails to expressly teach wherein when the pressure distribution does not substantially change over a first period, the controller controls the plurality of actuators with at least one of a frequency or a strength to reduce fatigue.  
However, in the same field of vehicle, ARIYOSHI teaches a vehicle determines whether the driver is in a dozing state (analogous to fatigue) based on repetitive pressure distribution over a predetermined time. See para [0027], “Further, in order to more accurately determine a dozing state by the arousal state determining unit 142, a condition is required in which a change in the pressure distribution at the seat back 15a or the seat portion 15b is periodic, that is, a change in the pressure distribution is repeated several times within a predetermined time. In this case, it is possible to reliably discriminate whether or not the driver 11 has performed an operation close to the dozing state.” and paras [0043]-[0044], “Further, a determination signal is transmitted from the operation state determination device 10 to the control drive portion 22. Thereafter, the drive signal is converted into a drive signal in the control drive unit 22, and drive control of the actuator 24 is performed.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify Paraskevas’s vehicle to determines whether the driver is in a dozing state (analogous to fatigue) based on repetitive pressure distribution over a predetermined time to improve safety. 

 	Regarding claim 7, Paraskevas teaches the vehicle seat according to claim 1, but fails to expressly teach wherein when the pressure distribution fluctuates in a constant cycle within a second period, the controller controls the actuators with at least one of a frequency or a strength for promoting alertness.  
However, in the same field of vehicle, ARIYOSHI teaches a vehicle determines whether the driver is in a dozing state (analogous to fatigue) based on the changes of the pressure distribution repeat in a periodically manner over a predetermined time. See para [0027], “Further, in order to more accurately determine a dozing state by the arousal state determining unit 142, a condition is required in which a change in the pressure distribution at the seat back 15a or the seat portion 15b is periodic, that is, a change in the pressure distribution is repeated several times within a predetermined time. In this case, it is possible to reliably discriminate whether or not the driver 11 has performed an operation close to the dozing state.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify Paraskevas’s vehicle to determines whether the driver is in a dozing state (analogous to fatigue) based on the changes of the pressure distribution repeat in a periodically manner over a predetermined time to improve safety. 

Regarding claim 15, ARIYOSHI in the combination teaches the vehicle seat according to claim 6, wherein the first period is an elapsed time after the pressure distribution has not changed substantially (para [0027], “Further, in order to more accurately determine a dozing state by the arousal state determining unit 142, a condition is required in which a change in the pressure distribution at the seat back 15a or the seat portion 15b is periodic, that is, a change in the pressure distribution is repeated several times within a predetermined time. In this case, it is possible to reliably discriminate whether or not the driver 11 has performed an operation close to the dozing state.”. The predetermined time is elapsed time after the pressure distribution repeated serval times).  

Regarding claim 16, ARIYOSHI in the combination teaches the vehicle seat according to claim 7, wherein the second period is an elapsed time after an ignition is turned on in the vehicle on which the vehicle seat is mounted, or an elapsed time after the vehicle is stopped for a predetermined time or longer (Fig. 5-Fig. 6, para [0027]. The logic steps S10-S30 start after the vehicle has started.).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paraskevas (Pat. No.: US 10,399,492) in view of Maeda (Pub. No.: US 2018/0057009 A1).

 	Regarding claim 9, Paraskevas teaches the vehicle seat according to claim 1, but fails to expressly teach wherein the controller invalidates an output of the pressure sensor while the plurality of actuators generate the vibrations.  
However, in the same field of vehicle, Maeda teaches a vehicle invalidates a sensor output while an actuation is being performed. See para [0025]. “The ECU 40 invalidates the angle command value θs* output from the host ECU 50 while the assist control is being executed.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed to modify Paraskevas’s vehicle to invalidates pressure sensor outputs while the actuators are operating to reduce power usage.

Allowable Subject Matter
Claims 2-3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Main (Pat. No.: US 10,562,412 B1) teaches a vehicle seat configured to determine pressure distribution and driving environment to generate alert.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685